Citation Nr: 1119642	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  The Veteran also served in the Army National Guard of Indiana from April 1985 to July 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision, which denied a claim for service connection for PTSD.

In November 2008, the Board issued a decision which denied service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court vacated the November 2008 Board decision and remanded the case to the Board.  This issue is now before the Board once again.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  Moreover, the Board notes that additional evidence was associated with the claims file without a waiver of initial review.  However, as this issue is being remanded, the Board may proceed to adjudicate the claim accordingly with no prejudice to the Veteran. 

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran is currently seeking service connection for PTSD as a result of an in-service stressor event.  Specifically, he claims that while serving in Vietnam, he was ambushed numerous times, involved in several firefights, in which he witnessed people being mutilated and killed, and was wounded by shrapnel from a mortar shell explosion.

The Board notes that the Veteran's DD 214 clearly shows that, in addition to various other medals, he was awarded the Purple Heart.  The Board thus concedes the Veteran's combat service, and all of his claimed in-service stressors are presumed to have occurred.

A review of the service treatment records reflects that the Veteran reported on a March 1964 enlistment Report of Medical History that he experienced depression or excessive worry.  The Veteran indicated that he had depression or excessive worry and nervous trouble of some sort on a January 1967 Report of Medical History.  It was noted on this record that he feels nervous.  

As an initial matter, the Board acknowledges that it was noted in an April 2002 private medical record from Logansport State Hospital that the Veteran has been receiving Social Security Administration (SSA) disability benefits since the late 1980's.  The claims file contains no copies of any such SSA records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, this issue must be remanded in order to obtain any available SSA records relating to the Veteran's claimed PTSD.  

Additionally, the Board notes that the VA treatment records were last associated with the claims file as of June 2005.  It also appears that the Veteran previously indicated that he received treatment at a VA facility in Fayetteville, Arkansas, in 1977.  VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  Therefore, all relevant VA treatment records from June 2005 to the present from VA facilities in Danville, Illinois, and Evansville, Indiana, or any other VA facility at which the Veteran has sought psychiatric treatment, should be obtained and associated with the claims file, as well as treatment records from a VA facility in Fayetteville, Arkansas, from 1977.

Moreover, the Board notes that the Veteran underwent a VA examination in May 2005, in which it was determined that the Veteran had schizoaffective disorder bipolar-type by history and some symptoms of PTSD but not sufficient to meet the criteria for full blown PTSD.  The claims file also contains numerous mental health examinations conducted since 1978, which reflect a long history of periodic treatment for either paranoid schizophrenia, bipolar affective disorder, or schizo-affective disorder.  More recently, the Veteran submitted a March 2011 private medical opinion indicating that the Veteran did experience trauma in Vietnam sufficient to cause PTSD and the Veteran does indeed have PTSD.  As it appears that all available medical evidence relating to the Veteran's PTSD claim has not yet been associated with the claims file, and there is some discrepancy in the medical evidence of record regarding a current diagnosis, the Board finds that a new VA examination should be provided based on a complete review of the claims file.  38 U.S.C.A. § 5103A (West 2002).  As such, the Veteran should be scheduled for  a VA examination to determine whether he has a current diagnosis of PTSD according to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) criteria and, if so, whether this PTSD was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   




Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any and all of the Veteran's SSA records.  Specifically, any SSA records concerning disability benefits awarded for PTSD or a psychiatric disability of any kind must be obtained.  

2. Associate with the claims file any and all relevant VA treatment records that have not yet been associated with the claims file, to specifically include VA records from 1977 from a VA facility in Fayetteville, Arkansas, and VA records from June 2005 to the present from VA facilities in Danville, Illinois, and Evansville, Indiana.

3. After all aforementioned records have been associated with the claims file, to the extent possible, schedule the Veteran for a VA examination for his claimed PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV criteria.  Then, an opinion should be provided as to whether it is at least as likely as not that his current PTSD was caused or aggravated by his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



